Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 1 of 24 PageID 1411




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    OVIEDO MEDICAL CENTER, LLC,

                   Plaintiff,                         CASE NO. 6:19-cv-01711-WWB-EJK
    v.

    ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
    D/B/A ADVENTHEALTH OVIEDO ER,

                   Defendant.


           DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
                           AND COUNTERCLAIMS

           Defendant Adventist Health System/Sunbelt, Inc. d/b/a AdventHealth Oviedo ER

    (“AdventHealth”), hereby files its Answer and Counterclaims to Plaintiff Oviedo Medical

    Center LLC’s (“OMC”) Amended Complaint [Doc. 46], and responds to the corresponding

    headings and each of the specifically numbered Paragraphs to the Amended Complaint as

    follows:

                                          INTRODUCTION

    1.     AdventHealth admits that OMC’s Amended Complaint purports to state causes of

    action for: Trademark Infringement and Unfair Competition under the Lanham Act;

    Cybersquatting under the Anticybersquatting Consumer Protection Act; Common Law

    Trademark Infringement, Common Law Unfair Competition, and Unjust Enrichment.

    AdventHealth, however, denies the remainder of the allegations in the Paragraph, and that

    OMC is entitled to any of the relief it seeks..
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 2 of 24 PageID 1412




                                              The Parties

            2.     AdventHealth denies that OMC owns all federally registered and common law

    rights in the OVIEDO ER name and mark.             Otherwise, AdventHealth lacks sufficient

    information to admit or deny the remaining allegations in Paragraph 2 and therefore denies

    same.

            3.     AdventHealth admits the allegations of Paragraph 3.

                                       Jurisdiction and Venue

            4.     AdventHealth admits that this Court has original jurisdiction over any Lanham

    Act claims, otherwise denied.

            5.     AdventHealth admits that this Court has original jurisdiction over the unfair

    competition claims under 28 U.S.C. §1338(b).

            6.     AdventHealth admits that this Court has jurisdiction over any related claims

    pursuant to 28 U.S.C. §1367 and that AdventHealth has been properly served.

            7.     AdventHealth admits that venue is proper in this Court.

                                 Parties and Personal Jurisdiction

            8.     AdventHealth admits the allegations of Paragraph 8.

            9.     AdventHealth admits that OMC has alleged that a substantial part of the

    actions arose within the Middle District of Florida.

            10.    AdventHealth denies the allegations in Paragraph 10.

                                   FACTUAL BACKGROUND
                                Plaintiff and its OVIEDO ER Mark

            11.    AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 11 and therefore denies same.


                                                   2
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 3 of 24 PageID 1413




           12.     AdventHealth admits that OMC has attached to the Amended Complaint the

    certificate of registration for U.S. trademark Reg. 5,884,168 but otherwise denies the

    allegations of Paragraph 12.

           13.     AdventHealth admits that OMC has attached to the Amended Complaint the

    certificate of registration for U.S. trademark Reg. 5,884,339 but otherwise denies the

    allegations of Paragraph 13.

           14.     The allegation of Paragraph 14 states legal conclusions to which no response

    is required. To the extent a response is required, AdventHealth responds that the cited statute

    speaks for itself and denies any characterization of it.

           15.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 15 and therefore denies same.

           16.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 16 and therefore denies same.

           17.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 17 and therefore denies same.

           18.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 18 and therefore denies same.

           19.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 19 and therefore denies same.

           20.     AdventHealth denies the allegations in Paragraph 20.

           21.     AdventHealth denies the allegations in Paragraph 21.

           22.     AdventHealth denies the allegations in Paragraph 22.



                                                    3
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 4 of 24 PageID 1414




           23.     AdventHealth denies the allegations in Paragraph 23.

           24.     AdventHealth denies the allegations in Paragraph 24.

           25.     AdventHealth admits that the referenced exhibit is a Wikipedia page, but

    otherwise denies the allegations of Paragraph 25.

           26.     AdventHealth admits that the referenced exhibit is a printout from

    Foursquare.com, but otherwise denies the allegations of Paragraph 26.

           27.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 27 and therefore denies same.

           28.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 28 and therefore denies same.

           29.     AdventHealth denies the allegations of Paragraph 29.

           30.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 30 and therefore denies same.

           31.     AdventHealth denies the allegations of Paragraph 31.

           32.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 32 and therefore denies same.

           33.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 33 and therefore denies same.

           34.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           35.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.



                                                    4
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 5 of 24 PageID 1415




           36.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 36 and therefore denies same.

           37.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           38.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 38 and therefore denies same.

           39.     AdventHealth denies the allegations of Paragraph 39.

           40.     AdventHealth denies the allegations of Paragraph 40.

           41.     The allegation of Paragraph 41 states legal conclusions to which no response

    is required. To the extent a response is required, AdventHealth responds that the cited statute

    speaks for itself and denies any characterization of it.

           42.     AdventHealth lacks sufficient information to admit or deny the allegations of

    Paragraph 42 and therefore denies same.

                   Defendant and its Infringing Use of the OVIEDO ER® Mark

           43.     AdventHealth admits the allegations of Paragraph 43.

           44.     AdventHealth admits the allegations of Paragraph 44.

           45.     AdventHealth admits the allegations of Paragraph 45.

           46.     AdventHealth admits the allegations of Paragraph 46.

           47.     AdventHealth admits the allegations of Paragraph 47.

           48.     AdventHealth admits that on or about November 1, 2018, it announced a

    groundbreaking, but otherwise denies the allegations of Paragraph 48.




                                                    5
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 6 of 24 PageID 1416




           49.     AdventHealth admits that its proposed facility was to be a freestanding

    emergency care facility, but otherwise denies the allegations of Paragraph 49.

           50.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           51.     AdventHealth denies the allegations of Paragraph 51.

           52.     AdventHealth denies the allegations of Paragraph 52.

           53.     AdventHealth denies the allegations of Paragraph 53.

           54.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           55.     AdventHealth denies the allegations of Paragraph 55.

           56.     AdventHealth denies the allegations of Paragraph 56.

                       Plaintiff Notifies Defendant of its Infringing Activity

           57.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           58.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           59.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           60.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           61.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.



                                                    6
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 7 of 24 PageID 1417




           62.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           63.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

                 Defendant’s Continued Defiance of Plaintiff’s Trademark Rights

           64.     AdventHealth admits that it erected the depicted billboard, but otherwise

    denies the allegations of Paragraph 64.

           65.     AdventHealth denies the allegations of Paragraph 65.

           66.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           67.     AdventHealth denies the allegations of Paragraph 67.

           68.     AdventHealth denies the allegations of Paragraph 68.

           69.     AdventHealth admits that it registered the referenced domain name, but

    otherwise denies the allegations of Paragraph 69.

           70.     To the extent a response is required, AdventHealth responds that the

    referenced exhibit speaks for itself and denies any characterization of it.

           71.     AdventHealth admits the allegations of Paragraph 71.

           72.     AdventHealth denies the allegations of Paragraph 72.

           73.     AdventHealth denies the allegations of Paragraph 73.

           74.     AdventHealth denies the allegations of Paragraph 74.




                                                    7
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 8 of 24 PageID 1418




                                            COUNT I
                               Registered Trademark Infringement
                                        (15 U.S.C. §1114)

           75.    AdventHealth denies the allegations of Paragraph 75.

           76.    AdventHealth admits that it uses the mark “AdventHealth Oviedo ER,” but

    otherwise denies the allegations of Paragraph 76.

           77.    AdventHealth denies the allegations of Paragraph 77.

           78.    AdventHealth denies the allegations of Paragraph 78.

           79.    AdventHealth denies the allegations of Paragraph 79.

           80.    AdventHealth admits that it is aware of OMC’s trademark registrations and

    further admits that it is using the mark “AdventHealth Oviedo ER,” but otherwise denies the

    allegations of Paragraph 80.

           81.    AdventHealth denies the allegations of Paragraph 81.

           82.    AdventHealth denies the allegations of Paragraph 82.

                                         COUNT II
                  Federal Unfair Competition and False Designation of Origin
                                    (15 U.S.C. §1125(a))

           83.    AdventHealth denies the allegations of Paragraph 83.

           84.    AdventHealth denies the allegations of Paragraph 84.

           85.    AdventHealth denies the allegations of Paragraph 85.

           86.    AdventHealth denies the allegations of Paragraph 86.

           87.    AdventHealth admits that it does not have permission from OMC to use

    OVIEDO ER, but denies that such permission is necessary.

           88.    AdventHealth denies the allegations of Paragraph 88.



                                                  8
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 9 of 24 PageID 1419




              89.    AdventHealth denies the allegations of Paragraph 89.

              90.    AdventHealth denies the allegations of Paragraph 90.

              91.    AdventHealth denies the allegations of Paragraph 91.

              92.    AdventHealth denies the allegations of Paragraph 92.

              93.    AdventHealth denies the allegations of Paragraph 93.

              94.    AdventHealth denies the allegations of Paragraph 94.

                                             COUNT III
                                           Cybersquatting
                                         (15 U.S.C. §1125(d))

              95.    AdventHealth denies the allegations of Paragraph 95.

              96.    AdventHealth admits that it registered the referenced domain, otherwise

    denied.

              97.    AdventHealth denies the allegations of Paragraph 97.

              98.    AdventHealth denies the allegations of Paragraph 98.

              99.    AdventHealth denies the allegations of Paragraph 99.

              100.   AdventHealth denies the allegations of Paragraph 100.

              101.   AdventHealth denies the allegations of Paragraph 101.

              102.   AdventHealth denies the allegations of Paragraph 102.

              103.   AdventHealth denies the allegations of Paragraph 103.

              104.   AdventHealth admits that it registered the workatoviedoer.com domain, but it

    denies the other allegations of Paragraph 104.

              105.   AdventHealth denies the allegations of Paragraph 105.

              106.   AdventHealth denies the allegations of Paragraph 106.



                                                     9
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 10 of 24 PageID 1420




          107.   AdventHealth denies the allegations of Paragraph 107.

          108.   AdventHealth denies the allegations of Paragraph 108.

                                     COUNT IV
                           Common Law Trademark Infringement

          109.   AdventHealth denies the allegations of Paragraph 109.

          110.   AdventHealth denies the allegations of Paragraph 110.

          111.   AdventHealth denies the allegations of Paragraph 111.

          112.   AdventHealth denies the allegations of Paragraph 112.

          113.   AdventHealth denies the allegations of Paragraph 113.

          114.   AdventHealth denies the allegations of Paragraph 114.

          115.   AdventHealth denies the allegations of Paragraph 115.

          116.   AdventHealth denies the allegations of Paragraph 116.

          117.   AdventHealth denies the allegations of Paragraph 117.

          118.   AdventHealth denies the allegations of Paragraph 118.

          119.   AdventHealth denies the allegations of Paragraph 119.

          120.   AdventHealth denies the allegations of Paragraph 120.

          121.   AdventHealth denies the allegations of Paragraph 121.

          122.   AdventHealth denies the allegations of Paragraph 122.

                                      COUNT V
                              Common Law Unfair Competition

          123.   AdventHealth denies the allegations of Paragraph 123.

          124.   AdventHealth denies the allegations of Paragraph 124.

          125.   AdventHealth denies the allegations of Paragraph 125.



                                              10
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 11 of 24 PageID 1421




          126.     AdventHealth denies the allegations of Paragraph 126.

          127.     AdventHealth denies the allegations of Paragraph 127.

          128.     AdventHealth denies the allegations of Paragraph 128.

          129.     AdventHealth denies the allegations of Paragraph 129.

          130.     AdventHealth denies the allegations of Paragraph 130.

          131.     AdventHealth denies the allegations of Paragraph 131.

          132.     AdventHealth denies the allegations of Paragraph 132.

                                              COUNT VI
                 Violation of the Florida Deceptive and Unfair Trade Practice Act
                                     (Fla. Stat. §501.201 et. seq.)

          133.     AdventHealth denies the allegations of Paragraph 133.

          134.     AdventHealth denies the allegations of Paragraph 134.

          135.     AdventHealth denies the allegations of Paragraph 135.

          136.     AdventHealth denies the allegations of Paragraph 136.

          137.     AdventHealth denies the allegations of Paragraph 137.

                                          COUNT VII
                                       Unjust Enrichment

          138.     AdventHealth denies the allegations of Paragraph 138.

          139.     AdventHealth denies the allegations of Paragraph 139.

          140.     AdventHealth denies the allegations of Paragraph 140.

          141.     AdventHealth denies the allegations of Paragraph 141.

          142.     AdventHealth denies the allegations of Paragraph 142.

          143.     AdventHealth denies the allegations of Paragraph 143.




                                                11
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 12 of 24 PageID 1422




              Any of the allegations contained within OMC’s Amended Complaint that are not

    specifically admitted are hereby denied.

                                        PRAYER FOR RELIEF

              AdventHealth denies that OMC is entitled to any of the relief outlined in its prayer for

    relief.

                                      AFFIRMATIVE DEFENSES

              Without prejudice to the denials set forth above, AdventHealth alleges the following

    affirmative defenses to the Amended Complaint.

                            First Affirmative Defense: Invalid Trademarks

              OMC’s claims are barred because the referenced trademark registrations are invalid

    for failure to inform the U.S. Patent and Trademark Office of material facts, including but not

    limited to, the geographic significance of “Oviedo.”

                           Second Affirmative Defense: Fraud in the Procurement

              The OMC trademarks are barred in whole or in part by the doctrine of fraud in the

    procurement as a result of willful misrepresentations made by OMC to the U.S. Patent and

    Trademark Office, including but not limited to, the assertion that the trademarks had become

    distinctive of the goods/services through substantially exclusive and continuous use of the

    marks in the five years immediately before the filing of the trademark applications.

                              Third Affirmative Defense: Unclean Hands

              OMC’s claims for relief are barred in whole or in part by the doctrine of unclean

    hands, including but not limited to, OMC’s conduct before the U.S. Patent and Trademark

    Office as set forth above.




                                                    12
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 13 of 24 PageID 1423




                                    Fourth Affirmative Defense: Fair Use

            To the extent that OMC’s OVIEDO ER trademark is valid, which it is not, any use by

    AdventHealth of “Oviedo ER” has been in its primary descriptive sense to describe the

    services and location of AdventHealth. As such, AdventHealth’s usage of “Oviedo ER”

    constitutes classic fair use.

                                      Fifth Affirmative Defense: Truth

            To the extent that that AdventHealth used the phrase Oviedo ER, it was a statement

    of fact and that statement was truthful.

                              Sixth Affirmative Defense: Abandonment

            OMC’s claims are barred, in whole or in part, by the doctrine of abandonment. On

    information and belief, OMC purposefully removed various outdoor signage displaying the

    purported OVIEDO ER mark in favor of signage displaying the OVIEDO MEDICAL

    CENTER name, and, upon information and belief, otherwise failed to take action to build a

    strong mark, which actions constitute trademark abandonment.

                                    Seventh Affirmative Defense: Laches

            OMC’s claims are barred, in whole or in part, by the doctrine of Laches due to its

    unexplained and substantial delay in asserting its claims.

                         Eighth Affirmative Defense: Wavier/Acquiescence

            OMC’s claims are barred, in whole or in part, by the doctrines of Waiver and

    Acquiescence due to its unexplained and substantial delay in bringing this action.

                                    Ninth Affirmative Defense: Estoppel

            OMC’s claims are barred, in whole or in part, by the doctrine of Estoppel due to its



                                                    13
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 14 of 24 PageID 1424




    unexplained and substantial delay in bringing this action.

             OMC’s Amended Complaint fails to provide sufficient information to permit

    AdventHealth to assert all applicable defenses. Accordingly, AdventHealth reserves the right

    to amend to supplement its Answer and Affirmative Defenses.

                                         COUNTERCLAIMS

             Adventist Health System/Sunbelt, Inc. d/b/a/ AdventHealth Oviedo ER hereby sues

    Oviedo Medical Center, LLC and in support thereof alleges as follows.

                                              The Parties

             1.    Counter-Plaintiff Adventist Health System/Sunbelt, Inc. d/b/a/ AdventHealth

    Oviedo ER (“AdventHealth”) is a Florida Corporation with an address of 900 Hope Way,

    Altamonte Springs, Florida 32714.

             2.    Counter-Defendant Oviedo Medical Center, LLC (“OMC”) is believed to be a

    Florida Limited Liability Company with an address of One Park Plaza, Nashville, Tennessee

    37203.

                                        Jurisdiction and Venue

             3.    This Court has subject matter jurisdiction over this Counterclaim pursuant to

    28 U.S.C. §§1331 and 1338.

             4.    This Court has personal jurisdiction over OMC because it is a Florida

    Company with a place of business in Seminole County, Florida and because OMC has

    submitted itself to this Court’s jurisdiction by filing the Complaint in this case.

             5.    Venue is proper in this District under 28 U.S.C. §1391(c).




                                                    14
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 15 of 24 PageID 1425




                                        General Allegations

           6.      On or about November 16, 2018, OMC, through its counsel, contacted

    AdventHealth alleging that OMC had been using the trade name/service mark “Oviedo ER to

    brand its emergency department since 2013.” OMC further argued that it had priority to use

    the mark and requested that AdventHealth discontinue use of any name that includes

    “Oviedo ER.”

           7.      AdventHealth responded on December 6, 2018, noting that OMC had not filed

    a federal trademark application. AdventHealth further noted that, “OVIEDO ER is located in

    Oviedo, Florida, as such, the term OVIEDO is merely geographically descriptive, and

    Section 2(e)(2) of the Trademark Act prohibits registration on the Principal Register of a

    mark that is primarily geographically descriptive.”

           8.      Thus, as early as December 6, 2018, both OMC and its counsel were aware of

    the prohibition against obtaining a federal registration on OVIEDO ER for services related to

    an emergency room located in Oviedo, Florida.

           9.      OMC responded on January 2, 2019, and argued that “it is the only party that

    would be able to establish secondary meaning” because “Oviedo Medical Center has been

    the only entity using OVIEDO ER as a trade name and service mark in the vicinity at issue

    since 2013.”

           10.     However, as noted in Paragraphs 20-22 of its Amended Complaint, OMC now

    states that it only began using the OVIEDO ER mark on January 30, 2017, and that any use

    in 2013 was by a predecessor.




                                                  15
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 16 of 24 PageID 1426




           11.     OMC’s ownership claims in the OVIEDO ER trademark are based upon a

    Nunc Pro Tunc Assignment of Intellectual Property Rights executed by Central Florida

    Regional Hospital, Inc. on August 21, 2019.

                            OMC’s Fraudulent Trademark Applications

           12.     On or about April 1, 2019, OMC filed a federal trademark application for the

    word mark “OVIEDO ER” (the “OVIEDO ER Word Mark”). Exhibit A, App. Ser. No.

    88/366,385 (hereinafter the “385 Application”).

           13.     On or about April 3, 2019, OMC filed a federal trademark application on the

    OVIEDO ER Logo (the “OVIEDO ER Logo”).                  Exhibit B, App. Ser. No. 88/370,236

    (hereinafter the “236 Application”). The OVIEDO ER Word Mark and the OVIEDO ER

    Logo are collectively referred to as the “Marks.”1

           14.     In both the ‘385 and ‘236 Applications, OMC affirmatively represented to the

    U.S. Patent and Trademark Office (“USPTO”) that it owned the Marks.

           15.     At no time during the prosecution of the ‘385 or ‘236 Applications did OMC

    inform the USPTO that the Marks were actually owned by Central Florida Regional Hospital,

    Inc.

           16.     In both the ‘385 and ‘236 Applications, OMC affirmatively represented to the

    USPTO that the address of Oviedo Medical Center, LLC was One Park Plaza, Nashville,

    Tennessee.




    1
      AdventHealth refers to “Oviedo ER” and the “Oviedo ER logo” as identified in the Amended
    Complaint as Marks for ease of reference only, and expressly disputes that either is an enforceable
    trademark.


                                                    16
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 17 of 24 PageID 1427




           17.     At no time during the prosecution of the ‘385 or ‘236 Applications did OMC

    inform the USPTO that “Oviedo” was a City in Florida.

           18.     At no time during the prosecution of the ‘385 or ‘236 Applications did OMC

    inform the USPTO that its services were provided in the City of Oviedo.

           19.     At no time during the prosecution of the ‘385 or ‘236 Applications did OMC

    inform the USPTO of the geographical significance of Oviedo.

           20.     The Examining Attorney for both the ‘385 and the ‘236 Applications prepared

    a “Note to the File” indicating that the “Geographic significance” of the Marks was not

    considered. Exhibit A at pp. 19-20; Exhibit B at pp. 25-26.

           21.     Even after receipt of these Notes, OMC did nothing to inform the Trademark

    Examining Attorney that its emergency room services were being provided in the City of

    Oviedo.

                                 Sworn Statements by Natalie Cline

           22.     In April of 2019, OMC’s Vice President & Secretary, Natalie Cline, executed

    sworn declarations in connection with the ‘385 and ‘236 Applications. These declarations

    were made pursuant to 18 U.S.C. §1001:

           The signatory being warned that willful false statements and the like are
           punishable by fine or imprisonment, or both, under 18 U.S.C. §1001, and that
           such willful false statements and the like may jeopardize the validity of the
           application or submission or any registration resulting therefrom, declares that
           all statements made of his/her own knowledge are true and all statements
           made on information and belief are believed to be true.

    Exhibit A at p. 29; Exhibit B at p. 35.

           23.     Ms. Cline also swore that any factual contentions made in the applications

    were formed after a reasonable inquiry:


                                                 17
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 18 of 24 PageID 1428




           To the best of the signatory's knowledge, information, and belief, formed after
           an inquiry reasonable under the circumstances, the allegations and other
           factual contentions made above have evidentiary support.

    Exhibit A at p. 29; Exhibit B at p. 35.

           24.     Ms. Cline provided a sworn statement that OMC had been using the Marks

    since at least April of 2014 (i.e. five years immediately before the filing of the applications):

           The mark has become distinctive of the goods/services through the applicant's
           substantially exclusive and continuous use of the mark in commerce that the
           U.S. Congress may lawfully regulate for at least the five years immediately
           before the date of this statement.

    Exhibit A at p. 25; Exhibit B at p. 32.

           25.     However, contrary to this statement, to the extent the Marks were being used

    in April of 2014, such use would have been by Central Florida Regional Hospital, Inc. and

    not by OMC.

           26.     OMC never informed the USPTO of any earlier use of the Marks by Central

    Florida Regional Hospital, Inc.

           27.     Ms. Cline also provided a sworn statement in April of 2019 that OMC was the

    owner of the Marks:

           The signatory believes that the applicant is the owner of the trademark/service
           mark sought to be registered;

    Exhibit A at p. 29; Exhibit B at p. 35.

           28.     Contrary to this representation, OMC now asserts that it acquired rights to the

    OVIEDO ER Word Mark and Logo via a Nunc Pro Tunc Assignment of Intellectual Property

    Rights that was not executed until August 21, 2019.




                                                   18
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 19 of 24 PageID 1429




           29.     Thus, Ms. Client affirmatively represented to the USPTO that OMC owned

    the Marks four months before Central Florida Regional Hospital, Inc. executed a Nunc Pro

    Tunc Assignment purportedly transferring rights in the Marks to OMC.

           30.     OMC never informed the USPTO of Central Florida Regional Hospital, Inc.’s

    ownership of the Marks.

           31.     OMC never informed the USPTO of its supposed acquisition of the Marks

    from Central Florida Regional Hospital, Inc.

           32.     OMC never informed the USPTO of the Nunc Pro Tunc Assignment of

    Intellectual Property Rights that was executed on August 21, 2019.

           33.     Ms. Cline provided an additional sworn statement that she was not aware of

    any other entity having rights to the Marks:

           To the best of the signatory's knowledge and belief, no other persons, except,
           if applicable, concurrent users, have the right to use the mark in commerce,
           either in the identical form or in such near resemblance as to be likely, when
           used on or in connection with the goods/services of such other persons, to
           cause confusion or mistake, or to deceive.

    Exhibit A at p. 29; Exhibit B at p. at p. 35.

           34.     Yet, at least as early as December 6, 2018, OMC was aware of the planned

    use of the mark ADVENTHEALTH OVIEDO ER by AdventHealth.

           35.     At least as early as December 6, 2018, OMC was also aware of

    AdventHealth’s assertion that the OVIEDO ER mark was unprotectable because it was

    descriptive of any emergency room located in Oviedo, Florida.

           36.     Despite this, OMC never informed the USPTO of AdventHealth’s planned use

    of the mark or of its assertion that OVIEDO ER mark was descriptive.



                                                    19
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 20 of 24 PageID 1430




           37.    The ‘385 Application was registered on October 15, 2019, as U.S. Reg. No.

    5,884,168.

           38.    The ‘236 Application was registered on October 15, 2019, as U.S. Reg. No.

    5,884,339.

                            The OMC Marks Lack Secondary Meaning

           39.    As of August 19, 2017, OMC’s website (www.oviedomedicalcenter.com) did

    not include the OVIEDO ER word mark.

           40.    As   of     this   filing,   the   landing   page   of   OMC’s    website

    (www.oviedomedicalcenter.com) does not include the OVIEDO ER word mark.

           41.    As of August 19, 2017, OMC’s website (www.oviedomedicalcenter.com) did

    not include the OVIEDO ER Logo.

           42.    As   of     this   filing,   the   landing   page   of   OMC’s    website

    (www.oviedomedicalcenter.com) does not include the OVIEDO ER Logo.

           43.    The following is an accurate depiction of the current signage leading into

    OMC’s facility.




                                                20
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 21 of 24 PageID 1431




           44.    The signage referenced above in Paragraph 43 makes no reference to the

    OVIEDO ER Work Mark or the OVIEDO ER Logo.

           45.    The following is an accurate depiction of the top portion of OMC’s current

    Facebook page.




           46.    The Facebook page referenced above in Paragraph 45 makes no reference to

    the OVIEDO ER Word Mark or the OVIEDO ER Logo.

                                           COUNT I
                 Petition to Cancel U.S. Trademark Registration No. 5,884,168

           47.    AdventHealth re-alleges and incorporates by reference the general allegations

    in Paragraphs 1 through 46 of this Counterclaim.

           48.    AdventHealth seeks to cancel U.S. Trademark Reg. 5,884,168 (the “168

    Registration) for the Oviedo ER Word Mark.

           49.    OMC’s Amended Complaint alleges that AdventHealth is infringing upon the

    ‘168 Registration.




                                                 21
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 22 of 24 PageID 1432




           50.    The ‘168 Registration must be canceled because “Oviedo ER” is a generic

    term for an emergency room located in the City of Oviedo.

           51.    At a minimum, “OVIEDO ER” is descriptive and lacks secondary meaning.

           52.    The ‘168 Registration must be canceled because OMC failed to disclose to the

    USPTO the geographic significance of Oviedo.

           53.    The ‘168 Registration must be canceled because OMC failed to disclose to the

    USPTO that it had not used the mark in the five years preceding the filing date of its

    trademark application.

           54.    The ‘168 Registration must be canceled because as of the filing date of the

    trademark application, OMC was not the owner of the OVIEDO ER Word Mark.

           55.    The ‘168 Registration must be canceled because, to the extent “Oviedo ER” is

    descriptive, OMC has not advertised the mark widely enough for it to have acquired

    secondary meaning.

           56.    The ‘168 Registration must be canceled due to various misrepresentations

    made by OMC to the USPTO in connection with its trademark application.

           WHEREFORE, AdventHealth respectfully petitions this Court to cancel OMC’s

    Registration No. 5,884,168.

                                           COUNT II
                 Petition to Cancel U.S. Trademark Registration No. 5,884,339

           57.    AdventHealth re-alleges and incorporates by reference the general allegations

    in Paragraphs 1 through 46 of this Counterclaim.

           58.    AdventHealth seeks to cancel U.S. Trademark Reg. 5,884,339 (the “339

    Registration”) for the Oviedo ER Logo.


                                                22
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 23 of 24 PageID 1433




           59.    OMC’s Amended Complaint alleges that AdventHealth is infringing upon the

    ‘339 Registration.

           60.    The ‘339 Registration must be canceled because “Oviedo ER” is a generic

    term for an emergency room located in the City of Oviedo.

           61.    At a minimum, the OVIEDO ER Logo is descriptive and lacks secondary

    meaning.

           62.    The ‘339 Registration must be canceled because OMC failed to disclose to the

    USPTO the geographic significance of Oviedo.

           63.    The ‘339 Registration must be canceled because OMC failed to disclose to the

    USPTO that it had not used the mark in the five years preceding the filing date of its

    trademark application.

           64.    The ‘339 Registration must be canceled because as of the filing date of the

    trademark application, OMC was not the owner of the OVIEDO ER Logo.

           65.    The ‘339 Registration must be canceled because OMC has not advertised the

    OVIEDO ER Logo widely enough for it to have acquired secondary meaning.

           66.    The ’339 Registration must be canceled due to various misrepresentations

    made by OMC to the USPTO in connection with its trademark application.

           WHEREFORE, AdventHealth respectfully petitions this Court to cancel OMC’s

    Registration No. 5,884,339.

           Respectfully submitted this 9th day of April, 2020,

                                             /s/ Mayanne Downs
                                            Mayanne Downs
                                            Florida Bar No. 754900
                                            Primary: mayanne.downs@gray-robinson.com


                                                 23
Case 6:19-cv-01711-WWB-EJK Document 65 Filed 04/09/20 Page 24 of 24 PageID 1434




                                          Secondary: kathy.savage@gray-robinson.com
                                          Michael J. Colitz, III
                                          Florida Bar No. 164348
                                          Primary: michael.colitz@gray-robinson.com
                                          Secondary: jessica.gonzalez@gray-robinson.com
                                          Jason Zimmerman
                                          Florida Bar No. 104392
                                          Primary: jason.zimmerman@gray-robinson.com
                                          Secondary: cindi.garner@gray-robinson.com
                                          GrayRobinson, P.A.
                                          301 E. Pine Street, Suite 1400 (32801)
                                          P.O. Box 3068
                                          Orlando, Florida 32802
                                          Telephone: (407) 843-8880
                                          Facsimile: (407) 244-5690

                                          Attorneys for Defendant,
                                          ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                          D/B/A ADVENTHEALTH OVIEDO ER



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 9, 2020, a true and correct copy of the foregoing

    was filed through the CM/ECF system which will serve an electronic copy on:

                        Counsel for Plaintiff, Oviedo Medical Center LLC:

     Martin B. Goldberg, Esq.                    Dennis D. Murrell
     Emily L. Pincow, Esq.                       Elisabeth S. Gray
     Lash & Goldberg, LLP                        Brian McGraw
     Miami Tower                                 Middleton Reutlinger
     100 SE 2nd Street, Suite 1200               401 S. Fourth Street, Suite 2600
     Miami, Florida 33131-2158                   Louisville, Kentucky 40202
     mgoldberg@lashgoldberg.com                  dmurrell@middletonlaw.com
     epincow@lashgoldberg.com                    egray@middletonlaw.com
                                                 bmcgraw@middletonlaw.com


                                                /s/ Mayanne Downs
                                               Mayanne Downs
                                               Florida Bar No. 754900



                                               24
